Citation Nr: 0946502	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, claimed as hyperthyroidism.

2.  Entitlement to service connection for a disability 
manifested by elevated liver enzymes. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The evidence of record fails to establish that a thyroid 
disability, initially clinically demonstrated more than one 
year after service, is etiologically related to service.

2.  There is no evidence the appellant currently has elevated 
liver enzymes at this time or that he has been diagnosed with 
a chronic disability manifested as elevated liver enzymes.  
Moreover, elevated liver enzymes are not, in and of 
themselves, a disability for VA purposes.   


CONCLUSIONS OF LAW

1.  A thyroid disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The criteria for service connection for a disability 
manifested as elevated liver enzymes are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C.  § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman, at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
private medical records, and VA medical records are in the 
file.  The appellant requested records from North Memorial 
Hospital, Edward Hospital, Froedtert Memorial Lutheran 
Hospital and eight physicians.  The RO requested the records 
from North Memorial Hospital and Edward Hospitals in July 
2006.  The RO received responses from the hospitals in July 
2006 stating that the hospitals no longer had the appellant's 
treatment records.  In letters dated in August 2006 and 
September 2006, the RO notified the appellant of the 
hospital's response.  The claims files contains medical bills 
and private medical records submitted by the appellant, 
including records from each of the eight physicians or their 
practice groups whose records were requested by the 
appellant.  The appellant requested a record from Froedtert 
Memorial Lutheran Hospital from January 5, 1989.  A letter in 
the record dated January 5, 1989, from a professor at the 
Medical College of Wisconsin, which is part of Froedtert 
Memorial Lutheran Hospital, appears to be the record 
identified in the appellant's request. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed concerning a 
thyroid disability in this case because the only evidence 
indicating the appellant's current thyroid disability is 
related to service is his own lay statements.  There is no 
evidence in the record of the appellant having a thyroid 
disability in service or within one year of service.  As 
discussed below, although the appellant had infectious 
mononucleosis in service, there is no evidence other than the 
appellant's lay statements supporting a link between the 
illness and his thyroid disability.  The appellant has 
alleged that he had subacute thyroiditis in service as a 
result of infectious mononucleosis, but his service medical 
records and his statements do not indicate that he had 
subacute thyroiditis or any of its symptoms.  The appellant's 
statements are so vague as to prevent any evaluation of the 
possibility of nexus.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").  As the evidence of 
record does not demonstrate some causal connection, an 
examination is not warranted.  See McLendon, supra.

The appellant's VA treatment record from June 2006 reflects 
that there is no indication that the appellant has elevated 
liver enzymes.  In his July 2007 notice of disagreement, the 
appellant stated that his liver enzyme levels have been 
normal since 1999.  Therefore, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder.  An examination is not 
required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).
 
II.  Service Connection

The appellant contends that he has a thyroid disability and 
had elevated liver enzyme levels from April 1969 to July 
1969, and April 1984 to June 1996, as a result of infectious 
mononucleosis in service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A. Thyroid Disability

The appellant's June 2006 VA treatment record indicates that 
the appellant has a current diagnosis of hypothyroidism.  
Therefore, the appellant has a current thyroid disability, 
satisfying the first element of service connection.  

The appellant's service treatment records fail to show any 
complaints or findings indicative of a thyroid disability.  
The appellant's pre-induction medical examination report and 
his report of medical history from August 1967 do not contain 
any references to a thyroid problem.  The appellant's service 
treatment records indicate the appellant had infectious 
mononucleosis from March 1969 to June 1969.  A statement from 
a person who was in service with the appellant states that 
the appellant was placed on bed rest around the spring of 
1969.  The appellant's separation from service examination 
report in September 1970 does not refer to any issues 
relating to his thyroid, but notes that he had infectious 
mononucleosis with no complications.  

The appellant himself has not asserted that his thyroid 
disability began in service.  He states in his July 2007 
notice of disagreement that he was diagnosed with 
hyperthyroidism in January 1972, more than one year after his 
separation from service.  A February 1972 private medical 
record from Dr. A.C. states that the appellant was diagnosed 
with hyperthyroidism.   In a statement dated in September 
2006, the appellant's mother notes that the appellant had 
surgery in April 1972 to remove his overactive thyroid.  
Since then he has been taking synthroids regularly.  A 
hospital bill indicates the appellant was admitted to North 
Memorial Hospital in April 1972 and a VA treatment record 
from July 2006 notes that the appellant had previously 
received a thyroidectomy.   A private medical bill from Dr. 
J.L. from November 2004 states that the appellant has 
hypothyroidism.  

For service connection to be granted, the evidence must show 
that the appellant has a current chronic disability that is 
related to service.  The appellant has specifically asserted 
that his thyroid disability is directly linked to the 
infectious mononucleosis he had during service.  In his July 
2007 notice of disagreement, the appellant cites a May 2007 
article by Robert P. Hoffman called "Thyroiditis" in 
support of his argument that his infectious mononucleosis 
caused subacute thyroiditis, which lead to his 
hyperthyroidism.  He asserts that he had subacute thyroiditis 
at the time of his separation from service.  The appellant 
did not submit a copy of the article for the Board's review.  
None of the private or VA medical records in the file 
discusses whether there is a link between the appellant's 
service or his infectious mononucleosis and his thyroid 
disability.  The appellant himself has not asserted that he 
had any symptoms of subacute thyroiditis or a thyroid 
disability prior to his diagnosis of hyperthyroidism in 
January 1972, more than one year after his separation from 
service.  In the appellant's separation from service 
examination in September 1970, the appellant was examined by 
a physician who found no abnormalities in the neck and throat 
areas or any abnormalities relating to a thyroid disability.  
The thyroid gland is normally located in the lower part of 
the front of the neck.  See Dorland's Illustrated Medical 
Dictionary, 31st ed., at 793.  The examiner noted in the 
report of the examination that the separation examination was 
a "normal exam."  In a September 1970 report of medical 
history, the appellant described his health as "excellent" 
and denied having any medical problems relating to his 
throat.  Moreover, the appellant stated in his July 2007 
notice of disagreement that subacute thyroiditis is self-
limiting lasting 3-7 months.  As noted above, the appellant's 
service treatment records indicate the appellant had 
infectious mononucleosis from March 1969 to June 1969.  The 
appellant left service in October 1970, more than 7 months 
after he had infectious mononucleosis.   A physician noted on 
the September 1970 report of medical history that the 
appellant's infectious mononucleosis had no complications.  
Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The appellant has not 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  The appellant is 
competent to comment on his symptoms, but not the cause.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Thus, the appellant's statements regarding the etiology of 
his thyroid disability are less probative than the medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for a thyroid 
disability.  A thyroid disability, as an endocrinopathy, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.  In order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of a 
thyroid disability within the applicable time period.  
Inasmuch, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  
   
The Board finds that a preponderance of the evidence is 
against a grant of service connection for a thyroid 
disability.  The evidence does not support a finding that 
there was a nexus between the appellant's current thyroid 
disability and his time in service.  The appellant's argument 
that there is a connection between his infectious 
mononucleosis in service and his thyroid disability are not 
supported by the evidence of record.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Elevated Liver Enzymes

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection).  In this case, 
the record contains no evidence of elevated liver enzymes at 
any time during the appeal period.  Moreover, in his July 
2007 notice of disagreement, the appellant himself stated 
that he has not had increased liver enzymes since 1996.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim).  Additionally, the Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Elevated liver enzymes represent a laboratory finding and are 
not a disability for VA purposes.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).  Regardless of whether the appellant has 
elevated liver enzymes, service connection may only be 
granted for a disability.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. 
§ 3.303; Brammer, supra.   Without a current showing of 
elevated liver enzymes or a disability manifested by elevated 
liver enzymes, service connection is not warranted in this 
matter.

In his July 2007 notice of disagreement, the appellant 
asserted that his elevated liver enzymes were caused by the 
infectious mononucleosis he had in service.  Although the 
appellant is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Regardless of the etiology of the 
elevated liver enzymes, the appellant does not have a current 
disability and thus, there is no basis for service 
connection.     
   
As there is no evidence that the appellant has a current 
disability relating to elevated liver enzymes, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for a disability 
manifested by elevated liver enzymes.  The appellant's 
elevated liver enzymes are not a disability for VA purposes.  
Moreover, the appellant does not currently have elevated 
liver enzymes.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a thyroid disability, 
claimed as hyperthyroidism, is denied.

Entitlement to service connection for a disability manifested 
by elevated liver enzymes is denied. 



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


